
	
		II
		111th CONGRESS
		2d Session
		S. 3620
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2010
			Mr. Warner (for himself,
			 Ms. Klobuchar, Mr. Udall of New Mexico, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Secretary of Commerce to conduct a study
		  on the economic competitiveness and innovative capacity of the United States
		  and to develop a national economic competitiveness strategy, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Competitiveness and
			 Innovation Strategy Act of 2010.
		2.Findings and
			 sense of Congress
			(a)FindingsCongress makes the following
			 findings:
				(1)The United States
			 has not undertaken a national economic competitiveness strategy since
			 1978.
				(2)Major economic
			 competitors of the United States are engaged in nationally coordinated efforts
			 to improve their own competitiveness.
				(3)The world economy
			 is at a turning point in the face of economic challenges, energy constraints,
			 infrastructure, and manufacturing sector changes.
				(4)The United States
			 needs to position itself to take advantage of the turning point described in
			 paragraph (3) to ensure the continued economic success of the United States for
			 the next 50 years.
				(b)Sense of
			 CongressIt is the sense of Congress that the United States
			 should engage the private sector in order to maximize Government efforts to
			 improve national competitiveness and further innovation within specific
			 economic sectors in order to reassert leadership in key sectors and to improve
			 the quality of, and increase the quantity of, high-value jobs in the United
			 States.
			3.Study on
			 economic competitiveness and innovative capacity of United States and
			 development of national economic competitiveness strategy
			(a)Study
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of Commerce shall complete a comprehensive study of the
			 economic competitiveness and innovative capacity of the United States.
				(2)Matters
			 coveredThe study required by paragraph (1) shall include the
			 following:
					(A)An analysis of
			 the United States economy and innovation infrastructure.
					(B)An assessment of
			 the following:
						(i)The
			 current competitive and innovation performance of the United States economy
			 relative to other countries that compete economically with the United
			 States.
						(ii)Economic
			 competitiveness and domestic innovation in the current business climate,
			 including tax and Federal regulatory policy.
						(iii)The business
			 climate of the United States and those of other countries that compete
			 economically with the United States.
						(iv)Regional issues
			 that influence the economic competitiveness and innovation capacity of the
			 United States, including—
							(I)the roles of
			 State and local governments and institutions of higher education; and
							(II)regional factors
			 that contribute positively to innovation.
							(v)The
			 effectiveness of the Federal Government in supporting and promoting economic
			 competitiveness and innovation, including any duplicative efforts of, or gaps
			 in coverage between, Federal agencies and departments.
						(vi)Barriers to
			 competitiveness in newly emerging business or technology sectors, factors
			 influencing underperforming economic sectors, unique issues facing small and
			 medium enterprises, and barriers to the development and evolution of start-ups,
			 firms, and industries.
						(vii)The effects of
			 domestic and international trade policy on the competitiveness of the United
			 States and the United States economy.
						(viii)United States
			 export promotion and export finance programs relative to export promotion and
			 export finance programs of other countries that compete economically with the
			 United States, including Canada, France, Germany, Italy, Japan, Korea, and the
			 United Kingdom, with noting of export promotion and export finance programs
			 carried out by such countries that are not analogous to any programs carried
			 out by the United States.
						(ix)The
			 effectiveness of current policies and programs affecting exports, including an
			 assessment of Federal trade restrictions and State and Federal export promotion
			 activities.
						(x)The
			 effectiveness of the Federal Government and federally funded research and
			 development centers in supporting and promoting technology commercialization
			 and technology transfer.
						(xi)Domestic and
			 international intellectual property policies and practices.
						(xii)Manufacturing
			 capacity, logistics, and supply chain dynamics of major export sectors,
			 including access to a skilled workforce, physical infrastructure, and broadband
			 network infrastructure.
						(xiii)Federal and
			 State policies relating to science, technology, and education and other
			 relevant Federal and State policies designed to promote commercial innovation,
			 including immigration policies.
						(C)Development of
			 recommendations on the following:
						(i)How
			 the United States should invest in human capital.
						(ii)How the United
			 States should facilitate entrepreneurship and innovation.
						(iii)How best to
			 develop opportunities for locally and regionally driven innovation by providing
			 Federal support.
						(iv)How best to
			 strengthen the economic infrastructure and industrial base of the United
			 States.
						(v)How to improve
			 the international competitiveness of the United States.
						(3)Consultation
					(A)In
			 generalThe study required by paragraph (1) shall be conducted in
			 consultation with the National Economic Council of the Office of Policy
			 Development, such Federal agencies as the Secretary considers appropriate, and
			 the Innovation Advisory Board established under subparagraph (B). The Secretary
			 shall also establish a process for obtaining comments from the public.
					(B)Innovation
			 advisory board
						(i)In
			 generalThe Secretary shall establish an Innovation Advisory
			 Board for purposes of obtaining advice with respect to the conduct of the study
			 required by paragraph (1).
						(ii)CompositionThe
			 Advisory Board established under clause (i) shall be comprised of 15 members,
			 appointed by the Secretary—
							(I)who shall
			 represent all major industry sectors;
							(II)a majority of
			 whom should be from private industry, including large and small firms,
			 representing advanced technology sectors and more traditional sectors that use
			 technology; and
							(III)who may include
			 economic or innovation policy experts, State and local government officials
			 active in technology-based economic development, and representatives from
			 higher education.
							(iii)Exemption
			 from FACAThe Federal Advisory Committee Act (5 U.S.C. App.)
			 shall not apply to the advisory board established under clause (i).
						(b)Strategy
				(1)In
			 generalNot later than 1 year after the completion of the study
			 required by subsection (a), the Secretary shall develop, based on the study
			 required by subsection (a)(1), a national 10-year strategy to strengthen the
			 innovative and competitive capacity of the Federal Government, State and local
			 governments, United States institutions of higher education, and the private
			 sector of the United States.
				(2)ElementsThe
			 strategy required by paragraph (1) shall include the following:
					(A)Actions to be
			 taken by individual Federal agencies and departments to improve
			 competitiveness.
					(B)Proposed
			 legislative actions for consideration by Congress.
					(C)Annual goals and
			 milestones for the 10-year period of the strategy.
					(D)A plan for
			 monitoring the progress of the Federal Government with respect to improving
			 conditions for innovation and the competitiveness of the United States.
					(c)Report
				(1)In
			 generalUpon the completion of the strategy required by
			 subsection (b), the Secretary of Commerce shall submit to Congress and the
			 President a report on the study conducted under subsection (a) and the strategy
			 developed under subsection (b).
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)The findings of
			 the Secretary with respect to the study conducted under subsection (a).
					(B)The strategy
			 required by subsection (b).
					
